NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                IN RE: 55 BRAKE LLC,
                        Appellant
                 ______________________

                       2014-1554
                 ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. 95/001,449.
                  ______________________

                 Decided: April 13, 2015
                 ______________________

   MATTHEW J.M. PREBEG, Prebeg, Faucett & Abbott
PLLC, Houston, TX, for appellant. Also represented by
ZHE WANG.

    NATHAN K. KELLEY, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA, for
intervenor Michelle K. Lee. Also represented by MARY L.
KELLY, WILLIAM LAMARCA, THOMAS W. KRAUSE.
                ______________________

   Before CHEN, BRYSON, and HUGHES, Circuit Judges.
PER CURIAM.
    The Patent Trial and Appeal Board relied on eight
prior-art references individually or in combination to find
certain claims of U.S. Patent. No. 6,450,587 (the ’587
2                                           IN RE: 55 BRAKE LLC




patent) invalid as obvious or anticipated. 55 Brake LLC
appeals the Board’s validity determinations, but its
challenge turns on issues of claim construction. Because
the Board correctly construed the claims, we need not
reach the specifics of the Board’s anticipation and obvi-
ousness findings. We affirm.
                               I
     The ’587 patent relates to a system for automatically
locking a vehicle’s brakes under certain predetermined
conditions. ’587 patent, Abstract. The patent teaches
using “sensors to detect . . . potentially unsafe conditions
in or around the vehicle” and “to automatically control the
brakes” when appropriate. Id. at col. 4 ll. 5–11. It pro-
vides a variety of examples where “movement of a vehicle
may be unsafe,” including when a driver exits the vehicle,
when a vehicle door or latch is open, and when a person or
vehicle is close enough to the vehicle to create a potential
for collision. See id. at col. 2. ll. 37–51; see also id. at col.
4 ll. 11–24. The claimed invention also permits a driver
to manually apply the brakes and includes a sensor to
“prevent[] automatic setting of the brake while the vehicle
is traveling.” Id. at col. 3 ll. 55–62; id. at col. 6 ll. 6–8.
    Claim 7 is representative of the invention and in-
cludes (1) a plurality of sensors for sensing driving condi-
tions; (2) a management mechanism for applying the
vehicle’s brakes; and (3) a controller connected to the
sensors and the management mechanism that actuates
the management mechanism when the sensors sense
unsafe driving conditions and when the vehicle is not
moving above a predetermined speed. Id. at col. 23 ll. 18–
38.
    In April 2008, 55 Brake sued several vehicle manufac-
turers, alleging infringement of the ’587 patent. Two
years later, a defendant filed a request for inter partes
reexamination of the ’587 patent. The Patent Office
granted the request and found certain claims invalid as
IN RE: 55 BRAKE LLC                                         3



anticipated or obvious under 35 U.S.C. § 103. 55 Brake
appeals.      We have jurisdiction under 28 U.S.C.
§ 1295(a)(4).
                             II
    We review the Board’s claim construction de novo if it
is based solely on the intrinsic record. Teva Pharm. USA,
Inc. v. Sandoz, Inc., 574 U.S. __, 135 S. Ct. 831, 840–41
(2015); In re Teles AG Informationstechnologien, 747 F.3d
1357, 1366 (Fed. Cir. 2014). During reexamination, the
Board must give claims their “broadest reasonable con-
struction consistent with the specification.” In re Teles,
747 F.3d at 1366 (citing Rambus v. Rea, 731 F.3d 1248,
1252 (Fed. Cir. 2013)).
    The Board correctly construed the term “plurality of
sensors” to include a “vehicle motion sensor.” The plain
language of the claims defines a vehicle motion sensor as
one of the “plurality of sensors.” For example, claim 7
recites in relevant part:
    a plurality of sensors adapted to . . . sense condi-
    tions at the stations;
    a solid-state controller . . . [which] in response to
    signals from the plurality of sensors indicating a
    condition that is unsafe for vehicle movement, []
    actuate[s] the management mechanism to apply
    the brakes, wherein one of said plurality of sen-
    sors is a vehicle motion sensor, and wherein the
    controller does not actuate the management
    mechanism to apply the brake mechanism if the
    vehicle motion sensor signals the controller that
    the vehicle is moving above a certain speed.
’587 patent col. 23 ll. 25–38 (Claim 7); see also id. at
col. 24 ll. 9–10 (Claim 9 reciting “one of said plurality of
sensors being a vehicle motion sensor”). 55 Brake agrees
that the plain meaning of “plurality” is “two or more.”
Because plurality means “two or more,” and the claims
4                                         IN RE: 55 BRAKE LLC




expressly recite that “one of said plurality of sensors is a
vehicle motion sensor,” it follows that only one additional
sensor is required to meet the claims. See Phillips v.
AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en
banc) (“[W]e look to the words of the claims them-
selves . . . to define the scope of the patented invention.”)
(quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d
1576, 1582 (Fed. Cir. 1996)).
    The recitation of a vehicle motion sensor as one of the
plurality of sensors is consistent with the specification
and the remainder of the claim limitations. As the Board
explained, claim 7 only requires that “signals (plural)
from the plurality of sensors (plural) indicate a condition
(singular) that is unsafe for vehicle movement.” J.A. 12.
In other words, the claims do not require each sensor to
be individually capable of sensing an unsafe driving
condition. This is consistent with the specification’s
description of sensors that, like a vehicle motion sensor,
are incapable of individually sensing an unsafe driving
condition. For example, the specification describes sen-
sors to detect: whether a driver “leaves the vehicle, or is
otherwise not in a position to safely operate the vehicle”;
whether a car door or trunk is open; and whether a pas-
senger is attempting to enter or exit the vehicle. ’587
patent col. 2 ll. 34–45. These conditions can reasonably
be understood as “unsafe” only when the vehicle is in
motion. See id. at ll. 34–36.
     55 Brake argues that the vehicle motion sensor can-
not be one of the “plurality of sensors” because the motion
sensor does not actuate the automatic brake mechanism.
But the specification describes an embodiment where a
vehicle motion sensor, such as a conventional speedome-
ter, may be used to signal the controller to prevent auto-
matic braking. ’587 patent col. 6 ll. 6–14.             While
55 Brake is correct that preventing actuation of a brake
mechanism and affirmatively actuating the brake appear
conceptually different, this subtle difference is insufficient
IN RE: 55 BRAKE LLC                                       5



to rebut the plain language of claims 7 and 9, which
define a vehicle motion sensor as one of the plurality of
sensors. Moreover, even though the specification does not
expressly include an embodiment where a vehicle motion
sensor actuates a brake mechanism, this is not sufficient
to require the adoption of a more narrow construction.
We have “expressly rejected the contention that if a
patent describes only a single embodiment, the claims of
the patent must be construed as being limited to that
embodiment.” Liebel-Flarsheim Co. v. Medrad, Inc., 358
F.3d 898, 906 (Fed. Cir. 2004).
    55 Brake identifies examples in the specification de-
scribing narrower embodiments of the claimed invention.
But the Board must give claims their broadest reasonable
interpretation consistent with the claim language and the
specification. In re Teles, 747 F.3d at 1366. Here, a
broader reading of “plurality of sensors,” to include a
vehicle motion sensor, is reasonable in light of the plain
language of the claims, the specification, and the overall
object of the invention to “enable sensors to detect . . .
potentially unsafe conditions in or around the vehicle . . .
[and] to automatically control the brakes and/or other
equipment” as appropriate. ’587 patent col. 4. ll. 5–11; cf.
In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149 (Fed.
Cir. 2012) (relying on the “primary purpose” of the inven-
tion and refusing to adopt a broad construction where “the
specification contains only disparaging remarks with
respect to [a particular embodiment]”). 1




    1    In contrast to claims 7 and 9, claim 13 does not
explicitly define a vehicle motion sensor as one of the
plurality of sensors. But because claim terms are to be
construed consistently throughout a patent, our reasoning
above applies equally to claim 13. See Phillips, 415 F.3d
at 1314.
6                                      IN RE: 55 BRAKE LLC




                           III
    Having found that the Board correctly construed the
claims of the ’587 patent, we affirm the anticipation and
obviousness determinations. 55 Brake’s challenge is
limited to an argument that the prior art only teaches one
sensor in addition to a vehicle motion sensor. 2 Because
we agree that the claims only require two sensors, which
can include a vehicle motion sensor, we see no reason to
disturb the Board’s determinations.
   We have considered 55 Brake’s remaining arguments
and find them unpersuasive. Accordingly, we affirm.
                      AFFIRMED




    2  The Patent Office found claims 7–11, 13, 14, 26,
27, 29, 40, and 41 anticipated by U.S. Patent No.
5,706,909 to Bevins, J.A. 16–17, and claims 15–17, 33 and
35 obvious based on a combination of Bevins and U.S.
Patent No. 5,675,190 to Morita, J.A. 26–27.